UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1516


ERDENESUREN DAGAMJAV,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2015              Decided:   February 9, 2016


Before GREGORY, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John L. Wheaton, JOHN L. WHEATON, ATTORNEY AT LAW, PLLC,
Seattle, Washington, for Petitioner.       Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Song Park, Senior
Litigation Counsel, Timothy G. Hayes, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Erdenesuren        Dagamjav,        a    native      and     citizen    of    Mongolia,

petitions for review of an order of the Board of Immigration

Appeals dismissing Dagamjav’s appeal of the immigration judge’s

denial of his motion to reopen through which Dagamjav sought

rescission of a previously entered in absentia order of removal.

We have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Dagamjav’s motion.                                See 8

C.F.R.     § 1003.23(b)(4)(ii)               (2015).              Substantial        evidence

supports the immigration judge’s factual determination, affirmed

by the Board, that Dagamjav’s prior attorney did not provide

ineffective assistance of counsel, see 8 U.S.C. § 1252(b)(4)(B)

(2012) (“[A]dministrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the

contrary.”),     such       that   the       180-day      period    for     filing     such   a

motion    to   reopen        would    be      equitably         tolled,     see    8    U.S.C.

§ 1229a(b)(5)(C)(i)          (2012)      (setting         forth    time    limitation       for

filing a motion to reopen to seek rescission of an in absentia

order of removal).

     Accordingly,           we   deny    the       petition       for     review     for    the

reasons    stated      by    the     Board.         See    In     re:   Dagamjav       (B.I.A.

Mar. 20,   2015).           We   dispense      with       oral    argument    because       the

facts    and   legal    contentions           are   adequately          presented      in   the



                                               2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         PETITION DENIED




                                    3